Judgment, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered September 2, 2005, which, upon a jury verdict finding plaintiff 40% at fault, awarded plaintiff the *159total sum of $494,280, unanimously reversed, on the facts, without costs, the verdict set aside and a new trial directed as to all issues, unless defendant, within 30 days of service of a copy of this order with notice of entry, stipulates to increase the total award by including therein an award for future pain and suffering, prior to apportionment, of $400,000, and to entry of an amended judgment in accordance therewith.
Plaintiff was struck by defendant’s bus while riding his bike across the George Washington Bridge and was seriously injured. Given his extended hospitalization, the multiple surgical procedures he had to endure, and the permanent nature of some of his injuries, the verdict’s lack of an award for future pain and suffering deviates materially from what is reasonable compensation under the circumstances to the extent indicated above (CPLR 5501 [c]; Singh v Catamount Dev. Corp., 21 AD3d 824 [2005]). Concur—Friedman, J.P., Williams, Buckley and Kavanagh, JJ.